Citation Nr: 0218816	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  02-11 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs 
benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service from February 1944 to May 
1946.  On November 21, 2000 the veteran died.  The 
appellant was married to the veteran in August 1972; they 
divorced in July 1988.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which determined that the appellant 
was not entitled to dependency and indemnity compensation 
because she was divorced from the veteran at the time of 
his death.  The appellant filed a timely notice of 
disagreement and the RO provided a statement of the case 
(SOC).  In August 2002 the appellant perfected her appeal, 
and the issue was subsequently certified to the Board.  


REMAND

In her August 2002 substantive appeal, the appellant 
requested a Travel Board hearing before a Member of the 
Board.  There does not appear to have been any 
correspondence from the RO acknowledging the appellant's 
request.  

The competent evidence of record does not indicate whether 
the Travel Board hearing was scheduled, whether the 
appellant failed to appear without good cause, or whether 
the request was withdrawn.  See 38 C.F.R. § 20.704 (2002).  

When the Board determines that the record before it is 
inadequate upon which to base a decision, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Therefore, the Board finds that this matter should be 
REMANDED to schedule the appellant for a Travel Board 
hearing before a Member of the Board as requested.  


Accordingly, the matter on appeal is remanded for the 
following action:

1.  The RO should contact the appellant 
to determine whether she still desires a 
Travel Board hearing before a Member of 
the Board.  If so, said hearing should 
be scheduled as soon as possible.  If 
the appellant no longer wishes to appear 
at a hearing, then she should withdraw 
her previous request in writing.  

2.  After the development requested 
above has been completed to the extent 
possible, the RO should review the 
record to ensure that such is adequate 
for appellate review.  After any 
indicated corrective action has been 
completed, the RO should again review 
the record and re-adjudicate the 
appellant's claim.  If the benefit 
sought on appeal remains denied the 
appellant and her representative should 
be furnished a supplemental statement of 
the case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter that the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision 
of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


